Opinion filed April 19, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-12-00099-CR
                                           __________

                                 IN RE DAVID BOWERS



                                Original Mandamus Proceeding


                               MEMORANDUM OPINION

       Relator, David Bowers, has filed a petition for writ of mandamus seeking an order from
this court compelling the district judge of the 259th District Court of Jones County to institute a
“court of inquiry” pursuant to TEX. CODE CRIM. PROC. ANN. art. 52.01 (West 2006). We deny
the petition for writ of mandamus.
       In order to obtain mandamus relief in a criminal setting, the Court of Criminal Appeals
requires the relator to establish that (1) he has no adequate remedy at law to redress his alleged
harm and (2) the act that he seeks to compel is a ministerial act, not involving a discretionary or
judicial decision. State ex rel. Young v. Sixth Jud. Dist. Ct. of Appeals at Texarkana, 236 S.W.3d
207, 210 (Tex. Crim. App. 2007) (citing De Leon v. Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App.
2004)). Article 52.01(a) provides as follows with respect to the institution of a court of inquiry:
              When a judge of any district court of this state, acting in his capacity as
       magistrate, has probable cause to believe that an offense has been committed
       against the laws of this state, he may request that the presiding judge of the
       administrative judicial district appoint a district judge to commence a Court of
       Inquiry (emphasis added). . . .

Thus, the statute allows a district judge to request the appointment of another judge to conduct a
court of inquiry if the judge finds that probable cause exists to believe an offense has been
committed. As set forth above, the law does not require the judge to request a court of inquiry if
he finds that probable cause of an offense exists. Instead, the judge’s decision to request a court
of inquiry is discretionary. Accordingly, relator is not entitled to mandamus relief because he is
seeking an order from this court compelling a discretionary act on the part of the district judge.
       Relator’s petition for writ of mandamus is denied.


                                                            PER CURIAM


April 19, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2